Citation Nr: 0206522	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  93-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
myofascial pain syndrome of the lumbar spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 17, 1970, to 
April 21 of the same year.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim for service 
connection for dysthymia, and from a May 1996 rating decision 
in which the same RO denied a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.

The claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The evidence as to whether an acquired psychiatric 
disability manifested by depression was aggravated to a mild 
to moderate degree by the veteran's service-connected 
myofascial pain syndrome of the lumbar spine is in relative 
equipoise.


CONCLUSION OF LAW

Service connection for a psychiatric disability manifested by 
depression (mild to moderate degree) secondary to the 
service-connected myofascial pain syndrome of the lumbar 
spine, by way of aggravation, is warranted.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.310 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The VA has already fulfilled the notice and duty to assist 
requirements as it pertains to the claim of entitlement to 
service connection for a psychiatric disability.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  In particular, it is noted that the 
veteran has been advised, in writing, of the evidence that he 
needs to submit in order to obtain the benefit he seeks on 
appeal in numerous statement and supplemental statements of 
the case and in several Board remands.  He has also been 
afforded an opportunity to provide testimony in support of 
his appeal, and he did so, at a videoconference hearing that 
was chaired by the undersigned in August 2000.  The RO has 
also associated with the claims files the veteran's service 
medical records, and copies of records reflecting VA medical 
treatment furnished to the veteran throughout the years, and 
has also scheduled the veteran for several VA medical 
examinations, in order to clarify the nature and etiology of 
the claimed psychiatric disability.  More recently, the Board 
has requested a medical opinion from a VA mental health 
expert, and the opinion, dated in April 2002, has been made 
part of the record.  The veteran has not indicated that there 
is any additional evidence that is pertinent to his appeal 
that has yet to be secured.  Consequently, the Board finds 
that no additional assistance to the veteran is necessary 
under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the claim of 
entitlement to service connection for a psychiatric 
disability have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand of this particular claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Factual background

The veteran does not contend and the record does not show 
that an acquired psychiatric disability had its onset in 
service or was aggravated therein.  The veteran's service 
medical records show that the veteran was discharged, after 
only one month and five days of active military service, 
because he was found to be medically unfit for service.  
Years later, he was granted service connection for myofascial 
pain syndrome.  This disability is the veteran's only 
service-connected disability, and it is currently rated as 20 
percent disabling.

In August 1996, the veteran filed a claim for service 
connection for a psychiatric disability, claiming depression 
as a result of "long term abuse" by VA physicians.  In 
September 1996, his representative at the time submitted 
written argument on the veteran's behalf, requesting service 
connection for depression, secondary to the service-connected 
myofascial pain syndrome.

In a November 1996 rating decision, the RO denied the claim, 
after finding that the evidence did not show that the 
diagnosed dysthymia was related to the service-connected 
myofascial pain syndrome and that there was no evidence of 
the manifestation of that psychiatric disability during 
service.

In an August 1998 statement, the veteran's treating VA 
psychiatrist indicated that he had been treating the veteran 
since January 1996 "for emotional problems in part 
associated with chronic back pain."

On VA mental disorders examination in February 1999, the 
veteran primarily complained of sleeping problems secondary 
to his pain, but he also stated that he had had a depressed 
mood all of his life since he was a baby, which the examiner 
noted ruled out "the possibility that this was related to 
his service-connected disability."  Dysthymia was diagnosed, 
a Global Assessment of Functioning (GAF) score of 50 was 
assigned, and the examiner opined that it was possible that 
the myofascial pain syndrome could cause the veteran's 
symptoms to become worse by robbing him from sleep and thus 
causing some irritability and confusion.  He also opined that 
the veteran appeared to have a paranoid personality disorder 
that "is also premorbid to him joining service."

The RO again denied the service connection claim in a March 
1999 rating decision, after finding that the evidence of 
record failed to show that the veteran's service-connected 
myofascial pain syndrome was the proximate cause of the 
diagnosed dysthymia.  The veteran appealed this rating 
decision to the Board.

On VA mental disorders examination in November 1999, the 
veteran gave a history of many years of depression and 
difficulty sleeping.  He stated that he drank alcohol, "as 
much as I can get," and that he would continue to do so 
without any desire to cut it down.  He also indicated that he 
used marijuana and cocaine on a very regular basis, with the 
same answer of "as much as I can get."  He claimed that his 
depressed mood was secondary to his myofascial pain, and 
stated that there was no way that the drugs would make his 
mood any different.  The Axis I diagnosis was of a substance-
induced mood disorder, and the Axis II diagnosis was of a 
personality disorder, not otherwise specified.  A GAF score 
of 50 "due to substance-induced mood disorder" was 
assigned.

In a February 2000 VA mental disorders report, another VA 
psychiatrist provided answers to three specific questions 
presented by the RO.  First, it appeared that the veteran had 
an informal diagnosis of depression, with symptoms including 
mild anhedonia, low self esteem, sleep cycle disturbance, low 
energy, and fatigability, but that these symptoms did not 
fulfill diagnostic criteria for any major deism for 
depressive disorder.  Second, it appeared that the veteran's 
depressive symptomatology predated the myofascial pain and 
that it was unlikely that the minor depressive episodes were 
a direct result of the pain.  Third, there was a distinct 
possibility that the ongoing myofascial pain and symptoms may 
have caused a distinct effect on the veteran's sleep cycle 
disturbance as well as his overall mood, irritability, and 
general level of social functioning and inner activeness.  It 
was suspected that there was exacerbation of the depressive 
symptomatology from the myofascial pain syndrome but that it 
was not apparent at this point in time that the depression 
itself had led to any significant social impairments.

On VA mental disorders examination in May 2000, the veteran 
again reported depression and sleep problems, and said that 
he had been unable to work since an injury to his back during 
service.  He reported very heavy alcohol use everyday, 
"until I pass out."  He also stated that he used cocaine 
and marijuana two to three times per week, and said that he 
"would use more if I could get it."  The Axis I diagnosis 
was of alcohol dependence, cocaine and marijuana abuse, and a 
substance-induced mood disorder, and the Axis II diagnosis 
was of a Cluster B personality disorder.  A GAF score of 50 
was assigned, based on alcohol dependence and cocaine and 
marijuana abuse, and a GAF score of 65 was assigned, based on 
the substance-induced mood disorder.  Also, the following 
opinion was rendered:

It is not the impression of this 
evaluator that the [veteran]'s current 
psychiatric condition is causally related 
to his service connected myofascial pain 
syndrome of the lumbar spine.  It is also 
not the opinion of the evaluator that the 
[veteran]'s current psychiatric condition 
is being aggravated by the [veteran]'s 
service connected myofascial pain 
syndrome of the lumbar spine.  While here 
the [veteran] stated that the back pain 
was present but fairly stable for the 
past several decades.  Again, so it is 
the opinion of this evaluator that the ... 
[veteran]'s current psychiatric diagnosis 
of alcohol dependence, cocaine and 
marijuana abuse and substance induced 
mood disorder are not causally related or 
aggravated by the [veteran]'s service 
connected myofascial pain syndrome of the 
lumbar spine.

At the August 2000 videoconference hearing, the veteran in 
essence testified to the effect that he believed that he had 
a psychiatric disability that should be service-connected as 
secondary to his service-connected myofascial pain syndrome.

The Board remanded this case in November 2000 to have the 
veteran re-examined and to obtain a mental health expert's 
opinion on the question of the etiology of the veteran's 
psychiatric disability. 

A January 2001 VA mental disorders examination report reveals 
complaints of depression, with associated lack of appetite, 
anger, irritability, and a lot of stress, all due to the 
veteran's physical limitations and his perception of being 
"unable to work."  The veteran again acknowledged his abuse 
of alcohol, cocaine, and marijuana, and said that he felt 
that this had very little to do with his depressive state.  
He had a rather constricted affect, with an air of 
irritability.  It was noted that a test had demonstrated a 
severe level of depression.  The Axis I diagnosis was listed 
as polysubstance abuse, major depressive disorder, and the 
Axis II diagnosis was listed as a personality disorder, not 
otherwise specified.  A GAF score of 50 was assigned, and the 
following conclusion was offered:

Appears that [the veteran] demonstrates a 
significant level of depressive disorder.  
He relates his depression to the fact 
that he is unable to work and his 
depressive condition has been worsened by 
the fact that the VA does not recognize 
his physical condition.  His complaint is 
that they will not acknowledge his 
request to make him unemployable, which 
he attributes to his back injury and thus 
making it easier for him to be able to 
survive or to be able to get enough funds 
to survive.  It would appear that his 
depressive condition is related to his 
inability to function, his inability to 
make his life better due to his pain.  He 
feels he would feel much better 
emotionally if his financial situation 
could be improved.  This [veteran] is 
competent to handle his funds.

A January 2001 VA psychological testing report confirms test 
results showing an extremely severe level of depression and 
reveals a diagnostic impression of a major depressive 
disorder and a psychologist's opinion that it could not be 
determined whether the veteran's severe depression was 
"because of his myofascial pain," and that "[i]t is simply 
not possible to establish a causal relationship between the 
two disorders based on psychological testing data alone."

In a February 2001 addendum to his report of January 2001, 
the VA psychiatrist clarified that "[i]n my opinion [the 
veteran]'s depression is very likely due to his back 
condition and his back condition could significantly 
aggravate his depression."

In an April 2002 VA Expert Medical Opinion, a VA 
neuropsychologist stated that, in his opinion, it was "less 
likely as not" that any currently-manifested psychiatric 
disorder was related to service, and that it was "less 
likely as not" that any of the currently manifested 
psychiatric disorders was etiologically related to the 
service-connected myofascial pain syndrome of the lumbar 
spine.  However, he answered the question of whether it was 
more likely, less likely, or equally likely as not that any 
measurable increase in the severity of the veteran's 
psychiatric disorders was due to service or to the service-
connected myofascial pain syndrome as follows:

Given that there does not appear to be 
any service-related psychiatric 
disturbance, it is less likely as not 
that any measurable increase in the 
severity of the veteran's psychiatric 
disorders is due to service per se.  The 
veteran, however, is experiencing 
continued pain from his myofascial pain 
syndrome.  As noted, the veteran has 
consistently stated (as indicated in the 
medical records) that his increased 
psychiatric symptoms are due, at least in 
part, to "abuse" by the VA throughout 
his C&P process.  Thus, it appears that 
the veteran himself is relating continued 
depression to the C&P process as much as 
to his pain.  Given that it is possible 
for pain to exacerbate already existing 
psychiatric distress, however, the 
possibility that the veteran's pain is 
causing increased severity of non-
service-related depression cannot be 
ruled out.  As such, it is equally likely 
as not that any measurable increase in 
the severity of the veteran's psychiatric 
disorders is due to the service-connected 
myofascial pain syndrome of the lumbar 
spine.  Given that it is difficult to 
judge whether or not the service-
connected pain is aggravating [the 
veteran]'s degree of psychiatric 
distress, the additional degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation of the psychiatric disability 
is difficult to determine.  Based on the 
C-file, and the known effects of pain on 
psychiatric functioning, it is estimated 
that the increase in severity is in the 
mild to moderate range.  This would mean 
that it would have mild to moderate 
effects on social and occupational 
functioning.

Legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also, the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

In the present case, there is evidence in the record against 
the veteran's contention of there being a nexus, or causal 
relationship, between the diagnosed major depressive disorder 
(also diagnosed as dysthymia) and the service-connected 
myofascial pain syndrome of the lumbar spine.  First, there 
is a gap of more than 26 years between the date of the 
veteran's separation from active military service and the 
date when the veteran filed his claim for service connection 
for a psychiatric disability, originally claimed as secondary 
to "abuse" by VA personnel.  Second, there is medical 
evidence in the files (for instance, the May 2000 VA mental 
disorders examination report) categorically denying the 
existence of the claimed nexus and instead pointing to the 
veteran's alcohol and drug abuse as the main culprits of the 
veteran's problems with depression and dysthymia.

On the other hand, it is noted that there is also competent 
evidence in the files suggesting a possible nexus between a 
psychiatric disability manifested by depression and the 
service-connected myofascial pain syndrome of the lumbar 
spine, on the basis of aggravation.  Specifically, the 
opinions rendered in the February 1999 and the February 2000 
VA mental disorders examination reports, as well as in the 
April 2002 VA Expert Medical Opinion, favor the veteran's 
position on appeal by indicating that it is at least as 
likely as not that a measurable increase in the severity of 
the veteran's psychiatric disability (mild to moderate) is 
due to the service-connected myofascial pain syndrome of the 
lumbar spine.

In view of the above, the Board finds that the evidence is 
evenly balanced, i.e., it is in relative equipoise.  
Accordingly, the Board resolves reasonable doubt in favor of 
the veteran and concludes that service connection for a 
psychiatric disability manifested by depression (to a mild to 
moderate degree) is warranted.



ORDER

Service connection for a psychiatric disability manifested by 
depression secondary to the service-connected myofascial pain 
syndrome of the lumbar spine, by way of aggravation, is 
granted.


REMAND

The requested benefit of service connection for a psychiatric 
disability having been granted in the present decision, it is 
now incumbent upon the RO to determine what rating is 
warranted for the service-connected psychiatric disability 
and thereafter re-adjudicate the claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  Once this additional 
development is undertaken at the RO level, the case should be 
returned to the Board, if appropriate, for appellate review 
of the claim for a total rating based on individual 
unemployability.

Thus, this case is returned to the RO for the following 
additional development:

The RO should make a determination of the 
rating that is warranted for the service-
connected psychiatric disability 
manifested by depression.  The RO should 
ascertain the portion of the psychiatric 
disability that is related to service-
connected disability (see the April 2002 
VA medical opinion).  The veteran should 
then be advised of the rating decision, 
and of his appellate rights regarding the 
initial rating assigned.  Depending on 
any response received, the RO should then 
take appropriate action.

Thereafter, the RO should re-adjudicate 
the veteran's claim for a total rating 
based on individual unemployability due 
to service-connected disabilities, which 
is on appellate status.  If, upon re-
adjudication, any benefit sought for 
which a timely notice of disagreement has 
been filed, remains denied, the RO should 
issue a Supplemental Statement of the 
Case and return the case to the Board, 
for appellate review.  The veteran is 
notified that he must file a substantive 
appeal for any additional issue addressed 
in the supplemental statement of the 
case.  

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

